Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 1 of 19 PageID #: 108
     Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 1 of 19 PagelD #: 3

                                                                                      /C-



DeARCYHALL.J. UNITED STATES DISTRICT COURT FOR THE
                 EASTERN DISTRICT OF NEW YORK
                                                                                       '^0/9%
                                                                             °Q47,     %%

 In re: Application of ISRAEL ROTHBART
 for an Order to Conduct Discovery for Use
 in a Foreign Legal Proceeding Pursuant
 to 28 U.S.C. § 1782




 MEMORANDUM OF LAW IN SUPPORT OF APPLICATION OF ISRAEL ROTHBART
                             PURSUANT TO 28 U.S.C.§ 1782




                                             Respectfully submitted.



                                             Joseph J. Schwartz, Esq.
                                             Law Office of Joseph J. Schwartz, P.C.
                                             3118 Quentin Road
                                             Brooklyn, New York 11234
                                             Phone:(347)566-4623
                                             Fax:(347) 757-4166
                                             joseph@jsalawpc.com

                                             Attorneysfor Claimant Israel Rothbart
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 2 of 19 PageID #: 109
       Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 2 of 19 PagelD #: 4




                                      TABLE OF CONTENTS


TABLE OF AUTHORITIES                                                                  ii

PRELIMINARY STATEMENT                                                                  1


FACTUAL BACKGROUND                                                                    2

  Pre-Action Requests to Defendant                                                    3

  The U.K. Proceeding                                                                 5

  Discovery in this District Relevant to the U.K. Proceeding                          6

ARGUMENT                                                                              8


  I.          CLAIMANT'S APPLICATION MEETS ALL OF THE
              STATUTORY REQUIREMENTS FOR DISCOVERY FROM KRAUS
              PURSUANT TO 28 U.S.C. § 1782                                            8


       a.    Kraus Resides And Can Be Found In The Eastern District Of New York       9


       b. Discovery Sought Is For Use In A Foreign Proceeding In A Foreign Tribunal   9

       c.    Claimant Is An "Interested Party"                                        10

  II.         THE DISCRETIONARY FACTORS WEIGH IN FAVOR OF GRANTING
              CLAIMANT'S APPLICATION                                                  11


       a. Kraus Is Not A Participant In The U.K. Proceeding                           11

       b. The U.K. Court Are Receptive To Sec. 1782 Discovery                         12

       c. Claimant Is Not Attempting To Circumvent Any English Proof-Gathering
            Restrictions                                                              13


       d. The Discovery Claimant Seeks Is Not Unduly Intrusive Or Burdensome          14

CONCLUSION                                                                            15
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 3 of 19 PageID #: 110
    Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 3 of 19 PagelD #: 5



                                  TABLE OF AUTHORITIES

Cases

Euromepa S.A. v. R. Esmerian, Inc.,
  51 F.3d 1095, 1097(2d Cir. 1995)                                                8,9, 12, 13

Fleischmann v. McDonald's Corp.,
  466 F. Supp. 2d 1020, 1032(N.D.lll. December 6,2006)                                     14

In re Application ofGemeinshcaftspraxis Dr. Med. Schottdorf
  2006 WL 3844464 at *7(S.D.N.Y. December 29,2006)                                     13, 14

In re Application ofGuy,
  2004 WL 1857580 at *2(S.D.N.Y. Aug. 19, 2004)                                            12

In re Edelman,
  295 F.3d 171, 177(2d Cir. 2002)                                                           9

In re 1KB Deutsche Industriebank AG,
  2010 WL 1526070 at*8(N.D. 111. April 8,2010)                                         13, 14

In re Imanagement Services, Ltd.,
  No. Misc. 05-89, 2005 WL 1959702, at *2(E.D.N.Y. Aug. 16, 2005)                9, 10, 11, 13

In re Levy,
  249 F.R.D. 96, 106(S.D.N.Y. 2008)                                                     9, 11

In re Metallgesellschaft AG,
  121 F.3d77,79(2d Cir. 1997)                                                          10, 11

In re Servicio Pan Americano de Proteccion CA.,
  354 F. Supp. 2d 269,274(S.D.N.Y. 2004)                                               11, 12

In the Matter ofthe Application ofMinatec Finance S.A.R.L. v. Si Group Inc.,
  2008 WL 3884374 at *4(N.D.N.Y. Aug. 18, 2008)                                    12, 13, 14

Intel Corp. v. Advanced Micro Devices, Inc.,
  542 U.S. 241,261 (2004)                                                             passim

Schmitz V. Bernstein Liebhard & Lifshitz, LLP,
  376 F.3d 79, 83(2d Cir. 2004)                                                             8

South Carolina Ins. Co. v. Assurantie Maatschappij "De Zeven Provincien"N. V.,


                                                 Ill
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 4 of 19 PageID #: 111
    Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 4 of 19 PagelD #: 6



  [1987] 1 A.C. 24                                                            13
Statutes

28 U.S.C. § 1782                                                        passim

Federal Rule of Civil Procedure 26(b)...                                      9




                                           IV
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 5 of 19 PageID #: 112
    Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 5 of 19 PagelD #; 7



       Israel Rothbart ("Claimant") respectfully submits this memorandum of law in support of

his application pursuant to 28 U.S.C. § 1782("Sec. 1782")for an Order directing Livi Kraus a/k/a

Levi Kraus a/k/a Levi Yitzchak Kraus ("Kraus") to submit to deposition testimony and produce

documents within the Eastern District ofNew York in aid ofan ongoing foreign proceeding known

as Israel Rothbart v. Morris Rothbart (In re: Estate of Janos Rothbart Deceased")^ SUB-

39329/18, High Court of Justice, Family Division, The Principal Registry, United Kingdom (the

"U.K. Proceeding").


                                PRELIMINARY STATEMENT


       In this action. Claimant seeks to compel the production of the true last will and testament

of his grandfather, Janos Rothbart(the "Deceased") which, upon information and belief, is being

withheld by his uncle Morris Rothbart ("Defendant"). As set forth more fully below. Defendant

has to date provided up to four alternative stories regarding the existence of a valid testamentary

document controlling the Deceased's estate (the "Estate"). Despite the changing narratives from

Defendant,there is one constant- Defendant continues to avoid providing Claimant with accurate

information regarding the Estate and his rights as a beneficiary thereto.

       At the center ofthis matter is Kraus, brother-in-law to Claimant. Much of the allegations

asserted by Claimant stem from the information provided by Kraus upon his discussions with

Defendant over the course of the past several years. Kraus has been an intermediary between the

parties for several years and has stated, unequivocally, in oral and written communications that he

has seen the testamentary document that Defendant denies to exist. Therefore, Kraus is perhaps

the key witness that could shed light on the truth in this matter.

       However,upon information and belief, likely at the behest ofDefendant, Kraus is no longer

willing to cooperate with Claimant in any manner regarding the Estate. Ironically, Defendant has
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 6 of 19 PageID #: 113
    Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 6 of 19 PagelD #: 8




challenged Claimant's submission to the British court claiming that reliance on unsworn

statements from Kraus is improper. As such, in light ofthe intended upcoming evidentiary hearing

in the U.K. Proceeding, Claimant seeks to take testimony and documentary evidence from Kraus

within the Eastern District of New York in order to provide a full factual record to the British

courts in admissible form.

                                 FACTUAL BACKGROUND


       The Deceased died on or about June 3, 2015 resident and domiciled in London, England.

The Deceased was survived by his wife. Claimant's grandmother Esther Rothbart ("Esther

Rothbart"), and by six adult children including the Defendant in the U.K. Proceedings. The

Deceased was ofthe Orthodox Jewish faith. He emigrated to the United Kingdom in or around the

1940's and lived in North London until his death. During his lifetime, the Deceased established

and maintained a successful leather and textile manufacturing business and, subsequently, a

successful property business, the majority of which Claimant believe to form part of the Estate.

Upon information and belief. Claimant has determined that the Estate should be worth between

£25 million and £65 million. Given the untimely death of Claimant's father in January 2001,

Claimant and his siblings would be direct beneficiaries oftheir father's share ofthe Estate.

       In or about 2015, shortly after the Deceased's death. Claimant contacted his uncle, Joseph

Rothbart,to make inquiries regarding the Estate. Joseph Rothbart informed him that the Defendant

was the executor of the Estate and that all further inquiries regarding the Estate be directed to

Defendant. Shortly thereafter. Claimant contacted the Defendant directly to inquire about the

Estate. The Defendant responded to his inquiries with hostility and refused to provide any pertinent

information regarding the Estate. The Defendant insisted that he was only willing to discuss

matters ofthe Estate through an intermediary, namely Kraus, Claimant's brother-in-law.
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 7 of 19 PageID #: 114
    Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 7 of 19 PagelD #: 9



       Upon contacting Kraus, he informed Claimant that the Defendant had shown him the

Deceased's duly executed last will and testament, which is in the form of a Hebrew will prepared

in accordance with Jewish religious law(a "Tzava'ah")and dated in or around 2012(the "Hebrew

Will") and that the Hebrew Will was in the possession, custody and control of the Defendant.

Kraus confirmed to Claimant that, pursuant to the provisions of the Hebrew Will, and as his

father's son and heir. Claimant was named as one ofthe beneficiaries ofthe Estate.

       Upon information and belief, to date no grant of probate had been applied for or issued in

the British courts with regard to the Estate. Nonetheless, Claimant received several payments from

Defendant by way of"interim distributions" - all the while being unaware of the contents of the

Estate or any controlling testamentary documents. When such payments were made to Claimant,

often Kraus would act as an intermediary for Defendant in delivering the payments or sending

messages between the parties. Despite the foregoing. Defendant has refused to provide Claimant

with a copy ofthe Hebrew Will or information regarding the value ofthe Estate.

Pre-Action Requests to Defendant


       In light ofthe foregoing. Claimant wished to resolve this matter through the religious courts

via Beth Din arbitration proceeding. The Beth Din issued a first summons on April 3, 2017, but

this was ignored by the Defendant. A second summons dated May 10, 2017 was met with a fax

sent by "Esther Rothbart and family" on or about May 14, 2017, stating that they would only

appear for mediation before a Beth Din in London. A third and final summons dated June 29,2017

was issued along with a letter of the same date from the Beth Din of New York stating that

Claimant would be amenable to attending a mediation in London provided that the parties agree

to mediate the matter before a panel ofthree mediators(with each side to select one mediator and

the two selected mediators to select a third neutral mediator). The Beth Din demanded that a
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 8 of 19 PageID #: 115
    Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 8 of 19 PagelD #: 10




response be received providing the Defendant's agreement and selection within 10 days. The third

summons and letter were met with a letter from "Joseph Rothbart on behalfofthe Rothbart family"

dated July 12, 2017 stating that they would only appear before a Beth Din of their own choice in

London. Given these repeated tactics of obfuscation and delay in this matter, on or about July 20,

2017 the Beth Din ofNew York authorized Claimant to issue proceedings before the English court

(as required by Jewish religious law).

       Thus, Claimant instructed counsel in London to assist him in understanding his position in

relation to the Estate. Counsel wrote to the Defendant on August 25, 2017 to requested that he

provide a copy of the Hebrew Will and other basic information regarding the Estate. Defendant

responded by way of a letter dated September 11, 2017, in which he claimed that the Deceased

had died intestate. This assertion was made after more than two years ofthe Defendant purporting

to act as executor of the Estate pursuant to a valid will, and in direct contradiction to the

information provided to Claimant by Kraus.

       In a follow-up letter exchange. Defendant then wrote, on or about October 23, 2017

claiming, again in contradiction to the statements made by Kraus, that he was not in fact the

executor of the Estate. The letter further directed Claimant to contact his grandmother, Esther

Rothbart, the Deceased's widow,for any further questions regarding the Estate.

        Accordingly, on or about November 7,2017,counsel wrote to Esther Rothbart, informing

her of the previous correspondence with the Defendant and Claimant's efforts to obtain

information regarding the Estate. In response, counsel received a letter dated November 17,2017

from DKLM Solicitors("DKLM"), who purport to act on behalf of Esther Rothbart, enclosing a

copy of a will, purportedly made by the Deceased on June 13, 1975, which purports to appoint

Esther Rothbart as the sole executrix and sole beneficiary of the Estate (the "1975 Will"). There
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 9 of 19 PageID #: 116
   Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 9 of 19 PagelD #: 11



are significant questions surrounding the existence of the 1975 Will, namely in that it was not

signed by witnesses nor has it been probated through the British courts since the demise of the

Deceased in 2015. The appearance of the 1975 Will is suspect given that it had not been raised in

any prior correspondence with the various family members who had knowledge of these matters.

Therefore, Claimant sought intervention from the U.K. courts in order to seek the truth of the

questions surrounding the Estate.

The U.K.Proceeding


       In or around December 2017, Claimant submitted an application to the Principal Probate

Registry Division of London's High Court of Justice, seeking issuance of a Summons and

Subpoena(the "Subpoena")to be served upon Defendant to compel the production of(1)any and

all testamentary instruments prepared by the Deceased which are in his possession, custody or

control; and (2) an accounting of his dealing with the estate of the Deceased. Claimant's

application was supported by an Affidavit, dated December 21, 2017, detailing the factual basis

for his application - much of which is based on information received from and conversations had

with Kraus (Schwartz Dec. Ex. A). On or about February 28, 2018, the court granted Claimant's

application without a hearing, pursuant to the approval of the court's Lord High Chancellor, and

issued the Subpoena for service upon Defendant(Schwartz Dec. Ex. B.)The Subpoena was served

on Defendant via personal service on or about March 12,2018(Schwartz Dec. Ex. C).

       On or about March 26, 2018, Defendant timely responded to the Subpoena by serving an

affirmation in response thereto (Schwartz Dec. Ex. D). In his affirmation. Defendant alleges that

he has no knowledge of"any Will made in or around 2012" by the Deceased and that the Deceased

was suffering from a diminished mental capacity at that time. Id. at^ 2. Defendant further claimed

that the Deceased was only left with a nominal Estate upon his death. Id. at ^ 5. Moreover,
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 10 of 19 PageID #: 117
    Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 10 of 19 PagelD #: 12




 Defendant claimed that the only testamentary document in existence is the 1975 Will prepared by

the Deceased that purports to leave the entirety ofthe Deceased's estate to his spouse. Id. at ^ 3.

        Significantly, in his affirmation Defendant states that:

               "...the majority of the evidence in the Claimant's Affidavit is at best
               hearsay and that at no stage has he sought to adduce any evidence from Livi
               Kraus, who is the Claimant's brother-in-law and who I have met at many
               family functions. I accept we discussed many matters including my late
               father's estate, but at no time did, or could I have produced the alleged Will
               in circumstances where I know of no such Will and I fail to understand why
               it is that there is no direct evidence from Mr Kraus upon which he can be
               cross-examined." {Id. at ^ 4.)

        In the intervening months. Claimant continued to investigate the claims asserted by

 Defendant in his affirmation, including sending follow-up inquires to counsel(Schwartz Dec. Ex.

 F). To date, no response has been provided by counsel for Defendant. Thus, Claimant now intends

to submit an application to the Principal Probate Registry Division of London's High Court of

 Justice for a full evidentiary hearing, including a cross-examination of Defendant, regarding the

 existence ofthe Hebrew Will or any other testamentary documents prepared by the Deceased. As

 such,as Defendant himselfstates in his affirmation,the testimony ofKraus is necessary for further

 prosecution ofthis action.

 Discoverv in this District Relevant to the U,K. Proceeding

        As set forth in his December 2017 affidavit, Claimant has reason to believe that Kraus has

 first hand knowledge of the existence of the Hebrew Will prepared by the Deceased. First, Kraus

 traveled to London in 2015 to meet with Defendant to discuss the estate ofthe Deceased (Schwartz

 Dec. Ex. A at p. IR-1). Upon return from London, Kraus detailed his discussions with Defendant

 to Claimant, including the existence of the Hebrew Will. Id. at ^ 8. Indeed, in November 2017

 Kraus confirmed to Claimant in a text message that he personally witnessed the existence of said

 document{Id. at p. IR-20). Likewise, Defendant himselfadmits in his March 2018 affirmation that
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 11 of 19 PageID #: 118
    Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 11 of 19 PagelD #: 13



 he discussed the estate of the Deceased with Kraus(Schwartz Dec. Ex. D at ^ 4). Notably, Kraus

stated in subsequent text messages to Claimant that "I saw a [Hebrew Will] of 2012. I guess

[Morris] has reason not to discuss that [Hebrew Will] with you."(Schwartz Dec. Ex. A at p. IR-

20).

        Upon review of Defendant's affirmation submitted in the U.K. Proceeding, Claimant

reached out to Kraus in order to discuss the facts of this matter. In a text message dated May 31,

2018, Kraus stated,"I will not discuss this subject with you."(Schwartz Dec. Ex. E). Thus, given

this statement by Kraus, it is necessary to compel discovery from Kraus in order to present the

court presiding over the U.K. Proceeding with a full factual record.

        Clearly, Claimant should be entitled to discovery into communications between Kraus and

 Defendant, or other family members, regarding the Hebrew Will, the Estate, the existence of a

trust, and/or other related topics that bear upon the issues in the U.K.Proceeding. As demonstrated

 in the proposed subpoena submitted herewith. Claimant's requests are narrowly tailored to only

encompass the issues for which Claimant has a good faith belief that Kraus is in possession of

 information relevant to the issues. In fact, the vast majority of discovery sought from Kraus is

 information that has already been disclosed to Claimant by Kraus- who now refuses to cooperate

 with Claimant's efforts in the U.K. Proceeding - which should be taken in admissible form. The

 discovery sought is intended to bolster the testimony provided by Claimant and impeach the sworn

 statements submitted by Defendant- who himself states that testimony from Kraus is a necessary

component ofthe U.K. Proceeding.
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 12 of 19 PageID #: 119
    Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 12 of 19 PagelD #: 14



                                           ARGUMENT


      I.    CLAIMANT'S         APPLICATION         MEETS       ALL     OF    THE     STATUTORY
            REQUIREMENTS FOR DISCOVERY FROM KRAUS PURSUANT TO 28
            U.S.C.§ 1782

        Sec. 1782 ofthe Judicial Code authorizes federal district courts to assist foreign litigants,

 and other interested parties, in gathering evidentiary materials for use in foreign legal

 proceedings. See 28 U.S.C. § 1782; see also Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095,

 1097 (2d Cir. 1995). The statute provides that a district court may order such discovery in

 response to an application by a party with an interest in a foreign legal proceeding:


               (a) The district court of the district in which a person resides or
               is found may order him to give his testimony or statement or to
               produce a document or other thing for use in a proceeding in a
               foreign or international tribunal, including criminal
               investigations conducted before formal accusation. The order
                may be made ... upon the application of any interested person
                and may direct that the testimony or statement be given, or the
                document or other thing be produced, before a person appointed by
                the court...The order may prescribe the practice and procedure,
                which may be in whole or part the practice and procedure of the
                foreign country or the international tribunal,for taking the testimony
                or statement or producing the document or other thing.

   28 U.S.C. § 1782. An order for discovery under Sec. 1782 is permitted where "(1) the person

   from whom discovery is sought reside[s](or [is] found) in the district of the district court to

   which the application is made,(2)...the discovery [is] for use in a proceeding before a foreign

   tribunal, and (3) ... the application [is] made by a foreign or international tribunal or 'any

   interested person."' Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 83 (2d Cir.

   2004) (internal citation omitted). Claimant's application easily meets these three statutory

   requirements.
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 13 of 19 PageID #: 120
   Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 13 of 19 PagelD #: 15



        a. Kraus Resides And Can Be Found In The Eastern District Of New York

        In determining the location of an individual from whom discovery is sought pursuant to

Sec. 1782,courts look to the place where the individual resides or can be found.See In re Edelman,

295 F.3d 171, 177 (2d Cir. 2002). Kraus resides in Brooklyn, New York, which is within the

Eastern District of New York, satisfying the first statutory element of Sec. 1782.(Schwartz Dec.

Ex. A at ^ 8).

        b. Discovery Sought Is For Use In A Foreign Proceeding In A Foreign Tribunal

        The deposition testimony and documents production Claimant seeks from Kraus is for use

in a foreign proceeding in a foreign tribunal. The *'for use in" provision is governed by the

requirements in Federal Rule of Civil Procedure 26(b) and refers to discovery that is relevant to

any party's claim or defense. In re Levy, 249 F.R.D. 96, 106 (S.D.N.Y. 2008). "Relevance as it

relates to the subject matter of an action is broadly construed 'to encompass any matter that bears

on, or that reasonably could lead to other matter that could bear on, any issue that is or may be in

the case.'" /c/at 106-07(citation omitted).

        The relevance requirement does not require an applicant to show that discovery is

reasonably calculated to lead to evidence admissible in the foreign proceeding.In re Imanagement

Services, Ltd., No. Misc. 05-89, 2005 WL 1959702, at *2 (E.D.N.Y. Aug. 16, 2005)(emphasis

added). Indeed, courts have emphasized that discovery sought pursuant to Sec. 1782 need not be

admissible or even discoverable in the foreign orintemational tribunal. Intel Corp. v. Advanced

Micro Devices, Inc., 542 U.S. 241,261 (2004)("nothing in the text of § 1782 limits a district

 court's production-order authority to materials that could be discovered in the foreign

jurisdiction if the materials were located there"); Euromepa, 51 F.3d at 1103 ("[The Second

 Circuit] ha[s] ruled that discoverability in the foreign jurisdiction is not a prerequisite to

 granting a section 1782 request for assistance"); In re Imanagement., 2005 WL 1959702, at
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 14 of 19 PageID #: 121
    Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 14 of 19 PagelD #: 16




*2("[Section] 1782 contains no requirement that particular evidence be admissible in [the]

foreign tribunal."). Moreover, in considering Sec. 1782 applications, courts have stressed the

need to keep in mind the "twin aims of the statute: providing efficient means of assistance to

participants in international litigation in our federal courts and encouraging foreign countries

 by example to provide similar means ofassistance to our courts."In re Metallgesellschaft AG,

 121 F.3d 77,79(2d Cir. 1997)(internal quotations omitted).

        The deposition testimony and documentary evidence Claimant seeks from Kraus is relevant

to the claims and defenses advanced in the U.K. Proceeding and ordering Kraus to provide same

 will further the "twin aims" of Sec. 1782. As set forth above, Kraus has acted as an intermediary

 between the parties to deliver interim distribution payments from the Estate to Claimant; traveled

to London in 2015 to discuss matters of the Estate at which time he purportedly witnessed the

existence ofthe Hebrew Will; and had first hand conversation with Defendant regarding the assets

ofthe Estate.

         Moreover,as set forth above,ordering that Kraus provide such testimony and documentary

evidence will aid the participants in the U.K. Proceeding by allowing them to present a full factual

 record regarding several issues in dispute in that proceeding. In short,the discovery Claimant seeks

from Kraus is properly sought for use in the U.K. Proceeding, a traditional judicial proceeding,

 that falls squarely within Sec. 1782. Accordingly, Claimant's application meets the second

 statutory requirement, i.e., that the discovery sought is for use in a foreign tribunal.

        c. Claimant Is An "Interested Party"

         Claimant is an "interested party" within the meaning of Sec. 1782. As the Supreme Court

 of the United States has held, litigants in the relevant foreign proceeding are "interested parties"

 under the statute.Intel, 542 U.S. at 256. In fact, as the Intel court noted, such litigants"may be the

 most common example of, the 'interested person[s]' who may invoke § 1782." Id. Accordingly,

                                                   10
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 15 of 19 PageID #: 122
    Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 15 of 19 PagelD #: 17




Claimant - as the Petitioner in the U.K. Proceeding - is an "interested party" within the meaning

of Sec. 1782.


      II.   THE DISCRETIONARY FACTORS WEIGH IN FAVOR OF GRANTING
            CLAIMANT'S APPLICATION


        Ifan applicant has met Sec. 1782's statutory requirements, it is within the court's discretion

to order the sought-after discovery. Intel, 542 U.S. at 255; see also In re Metallgesellschaft, 121

 F.3d at 78 (citation omitted). The Court's discretion must be exercised in light ofthe "twin aims"

of the statute described above. Intel, 542 U.S. at 252; see also In re Metallgesellschaft, 121 F.3d

at 79 (citation omitted). In deciding to exercise its discretion, courts consider: "(1) whether 'the

 person from whom discovery is sought is a participant in the foreign proceeding,'(2)'the nature

of the foreign tribunal, the character of the proceedings underway abroad, and the receptivity of

the foreign government or the court or agency abroad to U.S. federal-court judicial assistance,'

 and (3)'whether the § 1782(a) request conceals an attempt to circumvent foreign proof-gathering

 restrictions or other policies ofa foreign country or the United States or contains 'unduly intrusive

 or burdensome requests.'"In re Servicio Pan Americano de Proteccion CA.,354 F. Supp. 2d 269,

274(S.D.N.Y.2004)(internal quotations omitted). Application ofthose discretionary criteria here

 weigh in favor of granting Claimant's application.

            a. Kraus Is Not A Participant In The U.K.Proceeding

        Kraus is not a participant in the U.K. Proceeding, which weighs in favor of granting

 Claimant's Application. The need for Sec. 1782 discovery is more apparent when the person from

 whom discovery is sought is not a participant in the relevant foreign proceeding. Intel, 542 U.S. at

 264; see also In re Levy, 249 F.R.D. at 107 ("[S]tatus as a non-party in the foreign action weighs

 in favor of granting ... application."); In re Management, 2005 WL I 959702, at *3. This

 discretionary factor recognizes that "nonparticipants in [a]foreign proceeding may be outside the


                                                  11
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 16 of 19 PageID #: 123
    Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 16 of 19 PagelD #: 18




foreign tribunal's jurisdictional reach; hence, their evidence, available in the United States ... may

be unattainable absent § 1782(a)aid."In the Matter ofthe Application ofMinatec Finance S.A.R.L.

V. Si Group Inc.,2008 WL 3884374 at *4(N.D.N.Y. Aug. 18,2008)(citing Intel, 542 U.S. at 264).

Indeed, as the Supreme Court has stressed, a primary purpose of Sec. 1782(a) is to "assist foreign

tribunals in obtaining relevant information that the tribunals may find useful but... they cannot

obtain under their own laws." Intel, 542 U.S. at 262; see also In re Servicio, 354 F. Supp. 2d at

275("a foreign court's procedural discovery limitations ... should not prevent a district court from

enabling a foreign litigant to obtain admissible evidence here pursuant to Section 1782"). In short,

it is appropriate for this Court to exercise its discretion in favor of Claimant's application because

Kraus is a non-party to the U.K. Proceeding who resides in the Eastern District ofNew York,

            b. The U.K. Court Are Receptive To Sec. 1782 Discovery

        The second discretionary factor supports Claimant's application because United Kingdom

courts are receptive to Sec. 1782 discovery. As noted above, the U.K. Proceeding is currently

 pending in London's High Court of Justice, Family Division. The High Court of Justice is very

similar to trial courts here in the United States in that they consider witness testimony and

 documentary evidence. See In re Application ofGuy,2004 WL 1857580 at *2(S.D.N.Y. Aug. 19,

2004). Accordingly,the High Court ofJustice is well-suited to receive the testimony that Claimant

 is seeking to obtain from Kraus via this application.

        Courts customarily do not find a foreign tribunal to be unreceptive to judicial assistance

from the United States, unless there is authoritative proof from the foreign tribunal that it would

 reject evidence obtained through Sec. 1782.Euromepa,51 F.3d at 1101. Here,there is no authority
 suggesting that the government ofthe United Kingdom would be unreceptive to discovery obtained
through a Sec. 1782 application. See, e.g.. In re Guy,2004 WL 1857580 at *2(finding no reason

 to believe that "the government ofthe United Kingdom would disfavor granting Applicants relief


                                                  12
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 17 of 19 PageID #: 124
   Case l:19-cv-00066 Document i-1 Filed 01/04/19 Page 17 of 19 PagelD #: 19



under § 1782"); In re 1KB Deutsche Industriebank AG,2010 WL 1526070 at*8(N.D. 111. April 8,

2010) (finding that the English court would be receptive to the documents and deposition

testimony sought via Sec. 1782 application). The House of Lords, the then highest court of the

United Kingdom, declared that even "nondiscoverability under English law did not stand in the

way of a litigant in English proceedings seeking assistance in the United States under § 1782."

Intel, 542 U.S. at 262 (citing South Carolina Ins. Co. v. Assurantie Maatschappij "De Zeven

Provincien" N.V.,[1987] 1 A.C. 24). Simply put, because the United Kingdom is receptive to

judicial assistance from the United States under Sec.1782, the second discretionary factor weighs

in Claimant's favor as well.'

             c. Claimant Is Not Attempting To Circumvent Any English Proof-Gathering
                  Restrictions


        The third discretionary factor requires courts to consider whether an applicant's Sec. 1782

request conceals an attempt to circumvent foreign proof-gathering restrictions or other policies.

Minatec, 2008 WL 3884374, at *8. Absent bad faith on the part of a Sec. 1782 applicant, courts

will not weigh this factor against granting the discovery sought. In re Application of

Gemeinshcaftspraxis Dr. Med. Schottdorf, 2006 WL 3844464 at *7 (S.D.N.Y. December 29,

2006). Moreover, litigants are not required to seek discovery through the foreign tribunal prior to

seeking it from the district court. Id. {citing Euromepa, 51 F.3d at 1098). The English court

presiding over the U.K. Proceeding has taken no action to preclude Claimant from seeking

testimony from Kraus. Moreover, Claimant was not required to seek such discovery in England



^ Moreover,"[c]ourts have determined that the receptivity ofa foreign court to U.S. federal judicial assistance may be
inferred from the existence of treaties that facilitate cooperation between the U.S. federal judiciary and the foreign
jurisdiction."In re /management,2006 WL 547949,at *4(citation omitted). Thus,in /management,the court stressed
that Russia and the United States were parties to the Hague Evidence Convention in support of its finding that the
Russian courts likely would be receptive to judicial assistance pursuant to Sec. 1782. Id. Here, likewise, the United
Kingdom and United States are both parties to the Hague Evidence Convention,further supporting the receptivity of
the United Kingdom's courts to Sec. 1782 discovery.


                                                         13
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 18 of 19 PageID #: 125
   Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 18 of 19 PagelD #: 20



before making the instant application. And as noted supra,the English courts are receptive to Sec.

1782 discovery. In sum,the instant application is not an attempt by Claimantto circumvent English

discovery restrictions. See In re 1KB Deutsche Industiebank AG, 2010 WL 1526070 at *3-4

(holding that IKB's Section 1782 application for Sec. 1782 discovery pertaining to an action in the

United Kingdom "cannot be said [to be] an attempt to circumvent English proof-gathering

restrictions"). Accordingly, the third discretionary factor favors Claimant as well.

           d. The Discovery Claimant Seeks Is Not Unduly Intrusive Or Burdensome

       The deposition testimony and documentary evidence sought from Kraus is not unduly

intrusive or burdensome."This factor directs the court to look at the requests in the aggregate to

decide whether they are unduly intrusive or burdensome." Fleischmann v. McDonald's Corp.,466

F. Supp. 2d 1020, 1032 (N.D.lll. December 6, 2006)(emphasis added). Courts simply look to

whether the requests are "sufficiently tailored to the litigation issues for which production is

sought."In re Gemeinshcaftspraxis,2006 WL 3844464 at *8;see also Minatec, 2008 WL 3884374

at *8 (requests for materials under Sec. 1782 not unduly intrusive or burdensome as they were

"specifically and narrowly tailored to both [relevant] issues..."). The testimony and documentary

evidence Claimant seeks, as discussed supra, is relevant to the key issues in the U.K. Proceeding

- namely, the existence of the Hebrew Will prepared by the Deceased in or around 2012. As

explained in detail above. Claimant seeks evidence from Kraus as to his knowledge of or

communications regarding the Estate of the Deceased, the existence of any testamentary

documents,the existence ofany trusts created to which Claimant is a beneficiary, and/or any assets

held by the Estate ofthe Deceased.

        Moreover,the discovery sought is limited to testimony and documents from approximately

a three-and-a-half-year period (June 2015 through present) during which Kraus has indicated he



                                                14
Case 1:19-mc-00072-LDH Document 2 Filed 01/10/19 Page 19 of 19 PageID #: 126
   Case l:19-cv-00066 Document 1-1 Filed 01/04/19 Page 19 of 19 PagelD #: 21



took part in discussions regarding the Estate.(Schwartz Dec. at Exh. H). Claimant's application,

therefore, is narrowly tailored to the litigation issues for which discovery is sought and does not

impose too great a burden upon Kraus. Accordingly, the third discretionary factor weighs in

Claimant's favor as well.


       For all of the reasons set forth above, Claimant's Sec. 1782 application satisfies both the

relevant statutory and discretionary factors and should be granted.

                                        CONCLUSION


       For the foregoing reasons. Claimant respectfully requests that this Court grant his

application and enter the proposed order submitted herewith directing Kraus to submit to

deposition testimony and produce documents for use in the U.K. Proceeding, as set forth in the

accompanying subpoena.


DATED:         Brooklyn, New York
               January 4,2019


                                         Respectfully submitted.
                                        Law Office of Josenh J. Schwartz, P.C.




                                      By:V/ Joseph T. Schwartz, Esq.
                                             3118 Quentin Road
                                             Brooklyn, New York 11234
                                             Phone: 347-566-4623
                                             Fax:    347-757-4166
                                             Email:joseph@jsalawpc.com

                                             Counselfor Claimant Israel Rothbart




                                                15
